DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US 8146785) in view of Elkins (US 6216319) and Tsai (US 5517735).
Pruitt discloses a lanyard assembly comprising: a strap having a first end and a second end (22); a cinch (40) coupled to the strap; a carabiner (30) coupled to the second end and adjacent the second end of the strap; except does not expressly disclose the particulars of the carabiner or the swivel member as claimed.
Further, Elkins teaches providing a similar strap with a swivel member (29) coupled to the first end and adjacent the first end; a cinch coupled to the swivel member (50), the swivel member permits rotation between the cinch and the strap as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the swivel member taught by Elkins to the assembly 
However, Tsai teaches a carabiner with a frame having a first diameter, the frame having a pivot end (@3) and a locking end (@6), the locking end further comprising a bulge (9) that has a second diameter that is greater than the first diameter, an interior aperture defined by the frame (see Figs. 1-3), a locking bar (2) having a first end pivotally coupled to the pivot end, a second end opposite the pivot end (see Fig. 2), and an axis extending between the first end and the second end, wherein the second end includes opposing blocking portions having opposing inner surfaces facing the axis and defining a recess between the opposing inner surfaces (@end 10, see Fig. 2), wherein, when the locking bar is pivoted to a mating position, the opposing blocking portions of the locking bar surround the bulge of the locking end of the frame such that the bulge fits within the recess (see Figs. 1, 3, 5), the locking bar pivoting outwardly from the frame (see Fig. 2); and wherein, when the second end of the locking bar is in the mating position with the bulge of the locking end, the locking end and the second end of the locking bar are prevented from moving with respect to each other along the axis (col. 2, ll. 30-43).
Because Pruitt as modified above and Johnson both teach caribiner/hook structures, it would have been obvious to one of ordinary skill in the art to substitute the caribiner/hook taught by Johnson for the caribiner/hook taught by Pruitt as modified above to achieve the predictable result of securely attaching an article to the strap.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the carabiner out of 6061 aluminum as claimed, since 
Pruitt as modified above further results in a device wherein the locking end includes a bulge that is received in the recess (threads on k received in recesses of threads on g); the recess is defined by blocking portions that secure the bulge in the recess (threads project as blocking portions); and the locking bar of the carabiner further includes a sliding sleeve (k) that locks and unlocks the locking bar in the mating position (see Pruitt Fig. 2).
Regarding claim 26, Pruitt as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the inner surfaces and bulge having curved surfaces, rather disclosing straight surfaces.
It would have been an obvious matter of design choice to make the different portions of the inner surfaces and bulge of whatever form or shape was desired or expedient including curved rather than straight. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
4.	Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US 8146785) in view of Elkins (US 6216319) and Tsai (US 5517735) as applied to claim 1 above, and further in view of Petzl et al. (US 8060994, hereinafter ‘Petzl’).
	Pruitt as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the biasing member as claimed.

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the biasing member taught by Petzl to the clip taught by Pruitt as modified above, in order to bias the clip to the closed position as taught by Petzl (paragraph 0003).
5.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US 8146785) in view of Elkins (US 6216319) and Tsai (US 5517735) as applied to claims 1, 2, and 6 above, and further in view of Shattuck (US 6752305) and Knoll et al. (US 2008/0009185, hereinafter ‘Knoll’).
Pruitt as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the weight rating, the quick connect attachment or the identifier as claimed.
However, Shattuck teaches providing a similar lanyard assembly with a quick connect attachment mechanism (57, 54; see Fig. 1A) having a first end directly coupled to the end of the strap (58) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the quick connect attachment mechanism taught by Shattuck to the lanyard assembly taught by Pruitt as modified above, in order to allow the carried object to be easily removed or reattached as desired and as taught by Shattuck (col. 5, ll. 13-35).

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the identifier taught by Knoll to the lanyard taught by Pruitt as modified above, in order to allow easily tracking the lanyard as taught by Knoll (para 004-006).
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the strap have a weight rating of up to 50 pounds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Pruitt as modified above discloses the claimed lanyard as detailed above except does not expressly disclose the plurality of quick connect attachments as claimed.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Pruitt as modified above. lanyard with multiple quick connect attachments, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2014/0201888, hereinafter ‘Bookbinder’) in view of Perry (US 4765037) and Baillargeon et al. (US 10138102, hereinafter ‘Baillargeon’).
Bookbinder discloses a lanyard for attachment to a hardhat, the hardhat having an aperture (within 32), the lanyard comprising: a strap (10) having a first end and a second end, the first end threaded through the aperture of the hardhat (see Fig. 4); a second clip coupled to the second end and adjacent the second end (26); except does not expressly disclose the first clips or identifier as claimed.
However, Perry teaches a similar lanyard device being provided with a first clip coupled to the first end and adjacent the first end (see Fig. 1), the first end of the strap threaded through the first clip (@20); and a lever on the first clip to fix the first end of the strap with respect to the first clip (18).  
Because Bookbinder and Perry both teach attaching clip mechanisms, it would have been obvious to one of ordinary skill in the art to substitute the locking clip taught by Perry for the simple clip taught by Bookbinder to achieve the predictable result of securely attaching the clip to an object.
Further, Baillargeon teaches sewing a tubular RFID identifier (47 plus pocket 49 meets scope of tube) to a strap capable of use with a tracking system that is configured to receive an RFID code from the RFID identifier and that notifies a user when the lanyard assembly is due to be inspected or replaced (functional recitation; tracking system is not part of the claims, so details to the tracking system are not patentably defining).

Bookbinder as modified above results in a device wherein the second clip is capable of being clipped to a user's article of clothing to prevent the hard hat from dropping if the hat falls off the user's head (functional/intended use).  
7.	Claims 13, 14, 19-21, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward, JR. (US 2012/0267403) in view of Baillargeon et al. (US 10138102, hereinafter ‘Baillargeon’).
Ward, JR. discloses a lanyard assembly comprising: a strap having a first end and a second end (160), a cinch coupled to the first end (195); and an attachment member (162) coupled to the second end; except does not expressly disclose the weight rating or the identification tag as claimed.
Further, Knoll teaches sewing a unique RFID identifier (47) to a strap capable of use with a tracking system that alerts a user when the lanyard assembly is due to be inspected or replaced (functional recitation; tracking system is not part of the claims, so details to the tracking system are not patentably defining).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the identifier and pocket taught by Baillargeon to the lanyard taught by Bookbinder as modified above, in order to allow track the lanyard as taught by Baillargeon (col. 10, ll. 3-38).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the strap as a woven sheath made out of a plurality of elastomeric filaments, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Ward, JR. as modified above results in a device wherein a woven sheath is coupled to the attachment member by a hook (150, 162 swivels) that allows rotation of the attachment member relative to the woven sheath.
Ward, Jr. discloses the claimed invention except for the assembly further a weight rating printed thereon. It has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of information does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.
The Examiner asserts that the Ward, Jr. assembly is the same structure claimed by applicant and the sole difference is in the content of printed material. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., weight rating) and the substrate (e.g., assembly), which is required for patentability.
. 
8.	Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward, JR. (US 2012/0267403) in view of Baillargeon et al. (US 10138102, hereinafter ‘Baillargeon’) as applied to claim 13 above, and further in view of Elkins (US 6216319).
Ward, JR. as modified above discloses the claimed lanyard as detailed above except does not expressly disclose the swivel member as claimed.
However, Elkins teaches providing a similar strap with a swivel member (29) coupled to the first end and adjacent the first end; a cinch coupled to the swivel member (50), the swivel member permits rotation between the cinch and the strap as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the swivel member taught by Elkins to the assembly taught by Ward, JR. as modified above, in order to allow the cinch to swivel with respect to the strap as taught by Elkins (col. 3, ll. 5-10).
9.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward, JR. (US 2012/0267403) in view of Baillargeon et al. (US 10138102, hereinafter ‘Baillargeon’) as applied to claim 13 above, and further in view of Shattuck (US 6752305).
Ward, JR. as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the quick connect attachment as claimed.

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the quick connect attachment mechanism taught by Shattuck to the lanyard assembly taught by Ward, JR. as modified above, in order to allow the carried object to be easily removed or reattached as desired and as taught by Shattuck (col. 5, ll. 13-35).

Response to Arguments
10.	Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.
	Applicant argues that against the proposed combination with Baillargeon because Baillargeon does not teach a tracking system configured to notify a user…etc. as claimed. This argument has been considered, however is not persuasive due to the tracking system itself not being part of the claimed subject matter. Baillargeon teaches an RFID tracking identifier which would be capable of user with a tracking system as described, as would any RFID identifier. These limitations in the claims are functional/intended use limitations and because Baillargeon’s RFID identifier is capable of performing as claimed, the scope of the claims is met.
	Applicant also argues that Baillargeon does not disclose use with a tool or hardhat lanyard as claimed. This argument has been considered however is not persuasive in light of Baillargeon being used for its teaching of the RFID identified, which is combined with lanyards meeting the scope of the claims as set forth in the rejections above.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
April 19, 2021